Citation Nr: 0908753	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  02-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
to include sinusitis and rhinitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to an increased rating for neuropathy, 
ophthalmic division, left trigeminal nerve, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2000 and December 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for 
bronchitis, sinusitis, and rhinitis were denied by the Board 
in July 2005.  The Board decision was appealed, and in 
response to a Joint Motion for Remand, the United States 
Court of Appeals for Veterans Claims (Court) remanded the 
Board's decision by way of a May 2007 Order.  

The Board notes that the September 2000 rating decision 
denied service connection for bronchitis and sinusitis (with 
no mention of rhinitis).  An August 2003 supplemental 
statement of the case addressed the issues of sinusitis, 
rhinitis, and bronchitis.  The Board remanded the issues in 
April 2004, and noted that a claim for service connection for 
rhinitis was raised by the record, and that it is intertwined 
with the claim of service connection for sinusitis.  The July 
2005 Board decision listed all three issues (sinusitis, 
rhinitis, bronchitis) separately.  As such, all three are 
properly on appeal.  In its September 2007 Remand, the Board 
combined the intertwined issues of sinusitis and rhinitis.  
As such, the Board continues to enumerate the issues in this 
manner in this decision.  
  
In regards to the issue of entitlement to an increased rating 
for neuropathy, ophthalmic division, left trigeminal nerve, a 
notice of disagreement was received in January 2006, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in April 2006.   

The Veteran presented testimony at a Board hearing in 
December 2008.  A transcript of the hearing is associated 
with the Veteran's claims folder. 


FINDINGS OF FACT

1.  A chronic sinus disorder (to include sinusitis and 
rhinitis) was not manifested during the Veteran's active duty 
service or for many years after service, nor is it otherwise 
related to service.

2.  Bronchitis was not manifested during the Veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.

3.  The Veteran's service-connected neuropathy, ophthalmic 
division, left trigeminal nerve is manifested by no more than 
incomplete, severe paralysis. 
  

CONCLUSIONS OF LAW

1.  A chronic sinus disorder (to include sinusitis and 
rhinitis) was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Bronchitis was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
neuropathy, ophthalmic division, left trigeminal nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 8307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regards to the Veteran's increased rating claim, the RO 
provided the appellant pre-adjudication notice by a letter 
dated September 2005 (prior to the December 2005 rating 
decision).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  The Board notes that the RO 
sent the Veteran a May 2008 correspondence that fully 
complies with Vazquez-Flores.   Although the timing of the 
notice is defective, the Board finds the veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," given that there was a 
readjudication of the claim in September 2008 for which a 
supplemental statement of the case (SSOC) was issued.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

In regards to the Veteran's service connection claims, the RO 
provided the appellant with notice in February 2001, 
subsequent to the initial adjudication (since the September 
2000 rating decision preceded the VCAA).  While the notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a May 2002 statement of the case (as well as 
April 2005 and April 2008 supplemental statements of the 
case) following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Id.  

The notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

While the notification letters did not advise the appellant 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, the Board notes 
that the RO sent the Veteran a March 2006 correspondence that 
fully complied with Dingess.  The Veteran had additional time 
to respond to this notice following subsequent 
readjudications.  Accordingly, there is no bar for the Board 
to proceed.  

As to the duty to assist, VA has obtained service treatment  
records; assisted the appellant in obtaining evidence; 
afforded the Veteran physical examinations in March 2003, 
October 2005, November 2006, and June 2008; obtained medical 
opinions as to the etiology and severity of disabilities; and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At a January 2003 Decision Review Officer (DRO) hearing, the 
Veteran testified that while he was in service, he was an 
aircraft mechanic who was exposed to industrial hazards such 
as fuel and oil.  He testified that he breathed these fumes 
and was treated for sinusitis and bronchitis while in 
service.  He continued to receive treatment from a civilian 
doctor for sinusitis and bronchitis immediately after 
service.  He further testified that he treated with his 
civilian doctor until approximately 1990.  He stated that he 
attempted to retrieve the medical records but was informed 
that the office only stores records for five years.      

The service treatment records reflect that the Veteran 
complained of a cold, cough, and chest pains in September 
1966.  Upon examination, his throat and lungs were clear.  
The examiner diagnosed him with an upper respiratory 
infection.  There were no further complaints until January 
1969, at which time the Veteran complained of a cough, nasal 
congestion, and a fever.  The examiner diagnosed the Veteran 
with bronchitis.  The Veteran showed improvement shortly 
thereafter (throat culture was negative), but he had 
developed chest pain.  In June 1970, he complained of a 
cough, congestion, and body aches.  The Veteran underwent a 
separation examination in August 1970.  The examination 
yielded normal findings, and there are no indications of any 
relevant complaints.  

The Veteran underwent a post-service VA medical examination 
in July 1971 (in conjunction with unrelated claims).  There 
is no indication that the Veteran complained of sinusitis, 
rhinitis, bronchitis, or any resulting symptoms.  The 
examiner specifically noted that the "patient has no 
complaint with his nose and throat."  A chest x-ray shows 
that the lung fields were clear.  Examination of the 
Veteran's respiratory system was clinically negative, but the 
examiner noted that the Veteran smokes a pack of cigarettes a 
day.  

The RO attempted to obtain treatment records from the 
Veteran's private physicians.  However, Dr. B.P.'s office 
found no record of the Veteran and suggested that if he had 
been a patient of theirs, it must have been prior to 1993.  
Records obtained from All Saints Episcopal Hospital reveal 
that the Veteran was seen in October 1996 with complaints of 
left sided chest pain and a mild productive cough.  The 
examiner noted that the Veteran had not been taking any 
routine medicine (except for back pain pills), but that he 
smoked a pack of cigarettes per day.  Upon examination, the 
Veteran's ears, nose, and throat were unremarkable.  His 
lungs were clear bilaterally.  There was point tenderness to 
palpation over the left chest at the fifth and sixth ribs in 
the anterior axillary line with reproduction of the pain.  
There was also tenderness to palpation in the middle scapular 
border on the left.  The examiner's impression was that the 
Veteran suffered from acute chest pain and acute bronchitis.  
He was advised to stop smoking.  

The Veteran underwent a VA examination in June 1998 (in 
conjunction with an unrelated claim).  The examination report 
does not show any indication that the Veteran had any 
complaints attributed to sinusitis, rhinitis, or bronchitis.
  
In March 1998, the Veteran sought treatment at a VA Medical 
Center for a cough, cold, and sore throat.  His sinuses were 
not tender, but the examiner's impression was that the 
Veteran was suffering from left maxillary sinusitis.  He was 
treated again in September 1999 and was diagnosed with 
sinusitis, bronchitis, and chest wall pain.       

The Veteran underwent a VA examination in May 2003.  The 
examiner noted that the Veteran's lungs were clear with a 
mild very minor subacute bronchitis "likely related to his 
habit of smoking, which goes back some 37 years.  He still 
smokes and admits to 10 cigarettes a day."  The examiner 
reviewed the Veteran's medical history and was not able to 
find any evidence of recurrent sinusitis in either his 
service treatment records or since he has been discharged.  
He noted instead that the Veteran seemed to have intermittent 
partial blockage of the nasal passages typical of subacute 
very mild rhinitis.  

Upon examination, the examiner found that the Veteran had 
very minor chronic inflammation of the nasal passages.  The 
left nasal passage was 75 percent open, and the right nasal 
passage was 85 percent open.  Examination of the Veteran's 
throat was negative.  X-rays of the Veteran's sinuses 
revealed mild bilateral maxillary sinusitis.  The examiner 
diagnosed the Veteran with mild chronic rhinitis with 
occasional temporary nasal blockage; and mild cigarette 
smoker's bronchitis. 

Since the examiner had not adequately addressed the issue of 
whether or not there was a causal nexus between the Veteran's 
service and his sinusitis, rhinitis, and bronchitis, the 
Board remanded the claim back to the May 2003 examiner for 
clarification.  In a June 2004 addendum opinion, the examiner 
noted that while in service, the Veteran was seen on three 
occasions for an upper respiratory infection, nasal 
congestion, coughs, and a fever.  He further noted that the 
Veteran's separation examination was normal, as was his July 
1971 examination.  He also pointed out that the Veteran had 
claims decided by the RO in August 1971, February 1972, March 
1993, and August 1998.  The Veteran never voiced any 
complaints or raised any claims regarding sinusitis, 
rhinitis, or bronchitis.  After reviewing the post service 
medical records, the examiner pointed out that rhinitis was 
only mentioned once as an incidental finding to an upper 
respiratory infection.  The examiner opined that it was less 
likely than not that the Veteran's current complaints of 
sinusitis, rhinitis, and bronchitis are related to any 
service related incident.  The examiner further noted that 
the Veteran does not suffer any significant disability as the 
result of his conditions.  

The Veteran underwent another VA ear, nose, and throat 
examination in June 2008.  The examiner reviewed the claims 
file in conjunction with the examination.  He noted that the 
Veteran had upper respiratory infections in September 1966 
and January 1968; a cold in June 1968; and a viral infection, 
cold, or upper respiratory infection in June 1970.  His 
review of the records was negative for any issues that might 
relate to allergic rhinitis, nasal trauma, and/or chronic 
sinusitis.  The review of the records was also negative for 
headaches incurred on active duty.  The Veteran complained of 
a long history (15-20 years) of post nasal drainage, 
congestion, and cough.  He felt that the symptoms have been 
getting progressively worse.  He stated that he was taking an 
inhaled nasal steroid and a pill for congestion, as well as 
over the counter aspirin for frontal headaches when they 
occur.  He denied any history of nasal trauma.  

After a thorough examination, the examiner diagnosed the 
Veteran with allergic rhinitis and deviation of the nasal 
septum.  He then stated that the Veteran did not provide a 
history that would suggest that acute or chronic sinusitis 
might be an issue.  The Veteran denied having been treated 
with antibiotics for sinus infections at all over the past 
year.  It appeared to the examiner that the Veteran's 
treatment related to allergic rhinitis and a deviation of the 
nasal septum.  He noted that that there was no evidence of a 
nasal fracture incurred during service.  He also noted that 
although the Veteran was treated infrequently in service for 
upper respiratory infections, there was no indication of 
chronicity.  Moreover, there were "absolutely no complaints 
or treatment for allergic rhinitis, nasal trauma (deviation 
of nasal septum), or for acute and/or chronic sinusitis."  
The examiner opined that "[B]ased on a negative review of 
service medical records for any of these issues, it is my 
opinion that it is less likely than not that the Veteran's 
current allergic rhinitis and/or deviation of nasal septum 
might be related to service, including less likely than not 
related to any in service event."  The examiner found that 
the Veteran did not exhibit any signs of sinusitis.  Even if 
the Veteran had sinusitis, the examiner opined that it would 
be less likely than not related to service, since the service 
treatment records do not show any treatment for it in 
service.  Finally, in an addendum, the examiner stated that 
"It is less likely than not that the Veteran's current 
frontal headaches might be related to military service, 
specifically less likely than not related to chronic 
sinusitis, neither shown while on active duty nor present 
now."  

The Veteran also underwent a VA respiratory examination in 
June 2008.  The examiner reviewed the Veteran's claims file 
in conjunction with the examination.  The Veteran had 
irritative complaints with breathing that he attributed to 
gasoline fumes and Agent Orange exposure while serving in 
Vietnam.  He stated that ever since active duty service, he 
has had a cough which is productive of minimal amounts of 
sputum that is currently clear.  He was diagnosed with 
emphysema two years ago; and he is being treated with Asmanex 
at bedtime, an albuterol inhaler as needed, and a Spiriva 
capsule once per day.  He described having bronchitis 2-3 
times per year (with his most recent episode being three 
months ago).  

After a thorough examination, the examiner diagnosed the 
Veteran with chronic bronchitis and emphysema with minimal 
physical abnormality.  The examiner noted that the Veteran 
does not smoke but that he did smoke intermittently (1/2 pack 
per day) beginning in Vietnam and lasting through 2005.  He 
noted that the Veteran's service treatment records reflect 
four instances of either bronchitis or an upper respiratory 
infection in service, but no evidence of a chronic 
respiratory condition at the time of the Veteran's discharge 
from service or in the year immediately following service.  
As such, he opined that the Veteran's current respiratory 
problem is less likely than not secondary to the previously 
mentioned episodes of bronchitis in service.  Instead, the 
examiner stated that it is more likely than not that his 
respiratory problems are related to his history of cigarette 
smoking.  

At the Veteran's December 2008 Board hearing, he testified 
that while in service, he worked as an aircraft mechanic and 
that he breathed in fuel and other "stuff" from airplanes.  
He also testified that he had a couple of bouts with 
sinusitis, and that he was treated in service for sinusitis 
and for bronchitis.  He testified that he continued to have 
problems following discharge from service, but that he did 
not seek VA treatment (only treatment from private 
physicians).  He started smoking while in Vietnam (he 
estimated 1967); but he quit five or six years ago.  

The Veteran allegedly received relevant treatment with 
private physicians following discharge from service.  
Unsuccessful attempts have been made to secure these records 
and thus there are no existing records to verify a continuity 
of sinusitis/rhinitis or bronchitis symptoms.  

However, the Board notes that thirty years elapsed between 
the Veteran's discharge from service and the filing of his 
sinusitis/rhinitis and bronchitis claims.  During these 
thirty years, the Veteran filed several other service 
connection claims.  The fact that he failed to file a claim 
for sinusitis/rhinitis and bronchitis is probative to the 
issue of whether or not he suffered from a continuity of 
symptoms.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The first post-service medical evidence of a sinus condition 
is dated March 1998, at which time the Veteran sought 
treatment for a cough, cold, and sore throat.  The examiner's 
impression was that the Veteran was suffering from left 
maxillary sinusitis.  There was no indication that the 
sinusitis was related to any incident of or finding recorded 
during service.  Moreover, when the Veteran underwent a VA 
examination in June 1998, there were no indications that the 
Veteran was still suffering from any symptoms attributed to 
sinusitis.  

Likewise, there is no post-service medical evidence of a 
respiratory problem until October 1996, at which time the 
Veteran went to the All Saints Episcopal Hospital with 
complaints of left sided chest pain and a mild productive 
cough.  The Veteran was diagnosed with acute chest pain and 
acute bronchitis.  Once again, there is no indication that it 
was in any way service related.  The examiner noted that the 
Veteran has been smoking a pack of cigarettes per day, and he 
advised the Veteran to stop smoking.   

A May 2003 VA examination revealed very minor chronic 
inflammation of the nasal passages, mild very minor subacute 
bronchitis, and mild chronic rhinitis.  In a June 2004 
addendum opinion, the examiner opined that it is less likely 
than not that any of these disabilities are related to 
service.  He attributed the Veteran's bronchitis to a 37 year 
history of cigarette smoking.    

The Board notes that the Veteran has argued that the June 
2004 addendum opinion is inadequate for two reasons.  In 
regards to the opinion about sinusitis, the Veteran points 
out that the examiner stated: "The problem which was 
apparently of most concern to the Veteran over a period of 
years was headache.  It would not be usual for a Veteran as a 
patient or for professionals to relate persistent headaches 
to sinusitis." [Emphasis added].  The Veteran argues, in a 
September 2007 correspondence, that the examiner provided no 
rationale for this statement, which contradicts medical 
treatises that clearly correlate sinusitis and headaches.  Of 
note to the Board is the fact that the very next sentence 
states that "After several reviews, one of the Regional 
Office decisions increased the rating for ophthalmic division 
of the trigeminal nerve from ten percent to twenty percent 
because of headaches."  Upon reading the two sentences 
together, it appears that the examiner was simply pointing 
out that the Veteran's primary complaint was headaches, which 
have already been addressed by the RO and for which the 
Veteran is already being compensated.  See 38 C.F.R. § 4.14 
(2008) (the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided).  In any case, even if 
that reference is erroneous, it is clear that the examiner 
opined that sinusitis is not related to service based on the 
fact that there are no findings of sinusitis in the service 
treatment records or for many years after.  Accordingly, the 
Board finds that there is still probative value as regards 
this opinion (particularly given the lack of a contradictory 
opinion).      

The Veteran also criticized the June 2004 addendum on the 
basis that the examiner "failed to address the positive 
evidence, showing a diagnosis of bronchitis during service."  
The Board does not find this to be the case.  The Board notes 
that the examiner specifically recognized that "A 1969 and 
1970 sick call information note referred to bronchitis."  
Furthermore, the Board notes that the basis for the 
examiner's opinion (that current bronchitis is not related to 
service) was not predicated on a lack of findings in the 
service treatment records.  Rather, the basis for the opinion 
appears to be the lack of continuity of symptoms.  The 
examiner correctly noted that the Veteran has filed numerous 
claims throughout the years (resulting in rating decisions in 
August 1971, February 1972, and March 1993) without having 
ever mentioned bronchitis.  The examiner further noted that 
the medical evidence failed to show that bronchitis has been 
chronic since service.  It appears to the Board that the 
examiner recognized that the Veteran had been diagnosed with 
bronchitis while in service, but that given the scarcity of 
treatment records since service, a medical nexus was not 
warranted.   

Therefore, the Board finds that although the June 2004 
addendum opinion was not without faults, it still remains 
probative.  Moreover, the Board notes the lack of any 
contradictory opinion.  Instead, the opinion was 
substantiated by the opinions of the June 2008 examiners.  

VA examinations in June 2008 revealed allergic rhinitis, 
deviation of the nasal septum, and chronic bronchitis and 
emphysema with minimal physical abnormality.  The 
examinations failed to show any evidence of sinusitis.  Once 
again, the examiners opined that it was less likely than not 
that the Veteran's disabilities are related to service.  One 
of the examiners also found that it is less likely than not 
that the Veteran's current frontal headaches might be related 
to military service or chronic sinusitis.  These competent 
medical opinions have not been disputed by any other 
competent medical opinions.  This evidence is of high 
probative value since the opinions are based on a full review 
of the Veteran's claims file that contains the medical 
reports and Veteran's statements and testimony as well as 
physical examination.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical opinion 
evidence is based, amongst other factors, on the medical 
expert's personal examination of the veteran, knowledge and 
skill in analyzing the data, and the medical conclusion that 
is reached).

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  It is clear that 
the Veteran sincerely believes in his claim, as demonstrated 
by his recent sworn oral testimony.  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  In this case, 
the disabilities involved are such that medical evidence is 
required to establish the diagnosis and etiology.  Such 
competent and probative evidence is of record, and the Board 
must rely on it.   See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

In sum, the Veteran complained of nasal congestion during 
service but his separation and July 1971 post-service 
examinations were normal.  There is no medical evidence of a 
diagnosis of sinusitis or rhinitis until many years post-
service, and the only competent opinions that address the 
question of a causal relationship between sinusitis or 
rhinitis and service weigh against any such nexus.     

In regards to bronchitis, the Veteran was diagnosed with 
bronchitis while in service but VA examinations in August 
1970 and July 1971 were normal; and there is no post service 
medical evidence of bronchitis until October 1996 (26 years 
after service).  The only competent medical opinions that 
address the question of a causal relationship between a 
current diagnosis of bronchitis and service weigh against any 
such nexus.  Both VA examiners attributed the Veteran's 
current bronchitis to decades of cigarette smoking.  

The Board notes that even if the Veteran began smoking in 
Vietnam, 38 U.S.C.A. 
§ 1103(a) prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributed to the use of tobacco products during a Veteran's 
active service for claims, such as this one, filed after June 
9, 1998.  See 38 U.S.C.A. § 1103(a) (West 2002); see also 38 
C.F.R. § 3.300(a) (2008).  

As the preponderance of the competent and probative evidence 
is against these claims, the benefit-of-the-doubt doctrine 
does not apply, and the claims for entitlement to service 
connection for a sinus disorder (to include sinusitis and 
rhinitis) and bronchitis must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).



Increased Ratings

The remaining issue involves the Veteran's claim that the 
severity of his service-connected neuropathy, ophthalmic 
division, left trigeminal nerve warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected neuropathy, ophthalmic 
division, left trigeminal nerve has been rated by the RO 
under the provisions of Diagnostic Code 8307.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8307 
(governing neuritis of the seventh cranial nerve) is to be 
evaluated in accordance with the percentage ratings for 
Diagnostic Code 8207 in terms of paralysis.  Under this 
regulatory provision, a rating of 10 percent is warranted for 
incomplete, moderate paralysis.  A rating of 20 percent is 
warranted for incomplete, severe paralysis.  A rating of 30 
percent is warranted for complete paralysis.   

A Note to Diagnostic Code 8207 provides that ratings are 
dependent upon relative 
loss of innervation of facial muscles.  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating is to be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

At the December 2008 Board hearing, the Veteran testified 
that he has blurred vision sometimes.  He also complained of 
occasional shooting pains in his eyes, face numbness, and 
left side face pain ("like it's a throbbing headache").  He 
also complained of occasional sharp sinus pains in his nose 
and teeth.  He stated that he has had "off and on" problems 
with eating in that he can't taste his food and/or his mouth 
gets dry.  He stated that the only time he was treated for it 
was the VA examination.  

The Veteran filed his claim for an increased rating in August 
2005.  He underwent a VA examination in October 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  Upon examination, no trigger points were found.  
The Veteran did have right eye cataract; asymmetry was seen 
in his face.  The examiner noted that the Veteran most likely 
had right-sided facial palsy.  The Veteran's power in his 
right elbow and wrist was approximately 4+.  He reported neck 
pain when pressure was applied to his head.  The examiner 
noted that the Veteran has trigeminal neuralgia that is 
getting worse in frequency and intensity.  The examiner noted 
that it is now radiating to the head and neck.  Regarding the 
radiation in to the arms, the examiner opined that it was 
most likely due to unrelated C6/C7 disk herniations.  The 
examiner also noted that the facial palsy is not related to 
the trigeminal neuralgia.

The Veteran underwent another VA examination in November 
2006.  Upon examination, there was diminished sensation to 
pinprick of the left forehead, the left side of the nose, and 
the left side of the face down to the jaw.  The left pupil 
was not dilated, but it did react to light.  The bite was 
normal; the jaw reflex was absent.  There were no trigger 
zones for neuralgia.  The Veteran did not describe a 
lancinating pain, and he had no areas of tenderness about the 
left side of the face.  He had loss of sensation of the left 
forehead and left upper side of the face.  There was no loss 
of sensation in the oral cavity.  His only symptom there was 
dry mouth.  There was an absence of jaw jerk bilaterally.  
The Veteran was diagnosed with "trigeminal neuralgia, left, 
with associated post-traumatic headache.  Moderate 
disability, currently stable."  [Emphasis added].  The 
examiner then noted that the Veteran's only current treatment 
was that of eye drops for glaucoma, and ibuprofen for pain 
and symptoms of the left side of the face.  There seemed to 
be no motor impairment; senses of smell and taste were not 
affected.  

The Veteran underwent another VA examination in June 2008.  
The examiner reviewed the Veteran's claims file in 
conjunction with the examination.  Upon examination, the 
cranial nerves were all normal except for the 7th cranial 
nerve.  Cerebellar function tests were normal.  Romberg test 
was negative.  Babinski responses were flexor.  The sensation 
to pinprick and vibratory stimulation of the extremities were 
normal.  Tendon reflexes in the extremities were normal.  
There was diminished sensation to pinprick of the left 
forehead, left upper side of the face, left side of the nose, 
and left side of the lips and chin.  There was also 
diminished sensation to pinprick of the left side of the 
tongue.  He was diagnosed with trigenial neuralgia, post 
traumatic, of the left 7th cranial nerve.  

The Board notes that in order to warrant a rating in excess 
of 20 percent, the Veteran's disability must be manifested by 
complete paralysis.  The Board notes that the preponderance 
of the evidence is against such a finding.  During the 
pendency of the appeal, the Veteran was afforded several VA 
examinations to identify the manifestations and degree of 
severity of the service-connected disability at issue.  
Following physical examination, the November 2006 examiner 
acknowledged the various symptoms, including post-traumatic 
head pain, and the examiner specifically stated that the 
Veteran's neuralgia was a moderate disability, and noted no 
motor impairment.  Moreover, the June 2008 examiner noted 
that sensation to pinprick and vibratory stimulation of the 
extremities was normal, as were tendon reflexes.  The 
disability noted was diminished sensation to pinprick of the 
left side of the face and forehead as well as associated head 
aching.  In general, when the involvement is wholly sensory, 
the rating is to be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.  No medical reports refer to a 
higher degree of severity.  Further, the documented degree of 
severity - moderate - is not contradicted anywhere else in 
the competent record and is supported by the symptoms as 
portrayed.  Finally, the disability is described by the VA 
examiner as stable, thereby denoting consistency in the 
degree of severity and negating the need for any staged 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for neuropathy, 
ophthalmic division, left trigeminal nerve must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
    
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated a disability 
picture so as to render impractical the application of the 
regular rating schedule standards.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


